Exhibit 10.47

THIRD AMENDMENT
TO CERTAIN OPERATIVE AGREEMENTS

 

 

THIS THIRD AMENDMENT TO CERTAIN OPERATIVE AGREEMENTS dated as of September 12,
2002 (this "Amendment") is by and among the parties to the Participation
Agreement (hereinafter defined) from time to time as the lessees and as the
construction agents (subject to the definition of Lessee and Construction Agent
in Appendix A to the Participation Agreement, individually a "Lessee" or a
"Construction Agent" and collectively the "Lessees" or the "Construction
Agents"); PERFORMANCE FOOD GROUP COMPANY, a Tennessee corporation, as the
guarantor ("Guarantor"); WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION
(formerly known as First Security Bank, National Association), a national
banking association, not individually, but solely as the Owner Trustee under the
PFG Real Estate Trust 2000-1 (the "Owner Trustee", the "Borrower" or the
"Lessor"); the various banks and other lending institutions which are parties to
the Participation Agreement from time to time as holders of certificates issued
with respect to the PFG Real Estate Trust 2000-1 (subject to the definition of
Holders in Appendix A to the Participation Agreement, individually, a "Holder"
and collectively, the "Holders"); the various banks and other lending
institutions which are parties to the Participation Agreement from time to time
as lenders (subject to the definition of Lenders in Appendix A to the
Participation Agreement, individually, a "Lender" and collectively, the
"Lenders"); and WACHOVIA BANK, NATIONAL ASSOCIATION (as successor to First Union
National Bank), a national banking association, as the agent for the Lenders and
respecting the Security Documents, as the agent for the Lenders and the Holders,
to the extent of their interests (in such capacity, the "Agent"). Capitalized
terms used but not otherwise defined in this Amendment shall have the meanings
set forth in Appendix A to the Participation Agreement.

 

W

I T N E S S E T H:



WHEREAS, the parties to this Amendment are parties to that certain Participation
Agreement dated as of June 9, 2000, as amended by that certain First Amendment
to Certain Operative Agreements dated as of December 7, 2000, as further amended
by that certain Second Amendment to Certain Operative Agreements and Consent
dated as of April 27, 2001 (as otherwise amended, restated, supplemented or
otherwise modified from time to time, the "Participation Agreement").



WHEREAS, the parties to this Amendment desire to amend certain certificates
previously delivered pursuant to Section 5.5 of the Participation Agreement to
allow for additional limited Advances.



WHEREAS, the parties to this Amendment desire to extend the Construction Period
Termination Date.



WHEREAS, the parties to this Amendment desire to reduce the aggregate size of
the lease facility evidenced by the Operative Agreements from $60,000,000.00 to
$24,200,579.49.



WHEREAS, the parties to this Amendment desire to amend the Operative Agreements
in order to effect the changes described in the prior recitals and to make other
modifications to the Operative Agreements.

 

A

G R E E M E N T



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Amendment agree as
follows:

 

PART 1

AMENDMENTS TO THE PARTICIPATION AGREEMENT



1.1 Section 5.4 of the Participation Agreement is amended to add the following
phrase at the beginning of such Section 5.4:



"Subject to Section 5.12 of this Agreement,"



1.2 A new Section 5.12 is added to the Participation Agreement as follows:



"5.12. Limited Permission to Amend Completion Certificates and Obtain Additional
Advances for Properties Previously Determined to be Complete.



Notwithstanding any provision to the contrary herein or in any other Operative
Agreement and notwithstanding any final delivery of a certificate pursuant to
Section 5.5 with respect to any Property, the Lessee may on or prior to
October 14, 2002 obtain Advances for each such Property for the limited purpose
of paying Transactions Expenses or reimbursing the Lessee for the payment of
Transaction Expenses; provided, prior to the funding of any such Advance (a) the
Lessee must satisfy the relevant conditions precedent set forth in the Operative
Agreements for Construction Advances and must also satisfy any other conditions
precedent reasonably imposed by the Agent at such time (including without the
limitation the issuance of new title insurance endorsements and the modification
of any Mortgage Instruments) and (b) the Lessee must provide an amended
certificate (in form and substance reasonably satisfactory to the Agent) for
such Property pursuant to Section 5.5 adding the amount of such Advance to the
Property Cost. At all times, each Property for which any such Advance is sought
shall continue to be construed as a Property for which Completion has occurred
and shall not be construed as a Construction Period Property."



1.3 The definition of "Construction Period Termination Date" in Appendix A to
the Participation Agreement is amended and restated in its entirety to read as
follows:



" "Construction Period Termination Date" shall mean (a) the earlier of (i) the
date that the Commitments have been terminated in their entirety in accordance
with the terms of Section 2.5(a) of the Credit Agreement or (ii) December 31,
2003 or (b) such later date as shall be agreed to by the Majority Secured
Parties."



1.4 The following defined terms are added in the appropriate alphabetical order
to Appendix A to the Participation Agreement:



" "PFG 1997 Agent" shall mean the Agent (as such term is defined in the PFG 1997
Participation Agreement)."

" "PFG 1997 Lease Financing" shall mean the financing transaction made available
to PFG pursuant to the (a) PFG 1997 Participation Agreement and (b) the other
Operative Agreements (as such term is defined in the PFG 1997 Participation
Agreement)."



" "PFG 1997 Lessee" shall mean the Lessee (as such term is defined in the PFG
1997 Participation Agreement)."

" "PFG 1997 Owner Trustee" shall mean the Owner Trustee (as such term is defined
in the PFG 1997 Participation Agreement)."

" "PFG 1997 Participation Agreement" shall mean the Participation Agreement
dated as of August 29, 1997 (as amended, restated, supplemented or otherwise
modified from time to time, among PFG, as construction agent and lessee
thereunder; Wells Fargo Bank Northwest, National Association (formerly known as
First Security Bank, National Association), as Owner Trustee under the PFG Real
Estate Trust 1997-1; the various banks and other lending institutions which are
parties thereto from time to time, as holders thereunder; the various banks and
other lending institutions which are parties thereto from time to time, as
lenders thereunder; and Wachovia Bank, National Association (as successor to
First Union National Bank), as the agent for such lenders, and respecting the
security documents thereunder as the agent for such lenders and such holders to
the extent of their interest."



" "Third Amendment Closing Date" shall mean September 12, 2002."



 

PART 2

AMENDMENTS TO THE CREDIT AGREEMENT



2.1 Schedule 2.1 of the Credit Agreement is amended and restated to read as set
forth in Exhibit A.



 

PART 3

AMENDMENTS TO THE TRUST AGREEMENT



3.1 Schedule I of the Trust Agreement is amended and restated to read as set
forth in Exhibit B.



 

PART 4
AMENDMENTS TO THE SECURITY AGREEMENT



4.1 Section 24 of the Security Agreement is amended by adding the following
phrase at the beginning of the first paragraph of such Section 24:

"Subject to the second paragraph of this Section 24,"

4.2 Section 24 of the Security Agreement is amended by adding the following
paragraph at the end of such Section 24:

"NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 24 OR ANY OTHER
PROVISION OF ANY OPERATIVE AGREEMENT, NO LESSEE HAS GRANTED, AND NO LESSEE SHALL
BE DEEMED TO HAVE GRANTED, ANY SECURITY INTEREST IN ANY INVENTORY OR RECEIVABLE
EXCEPT FOR inventory and/or receivables which have been conveyed or transferred
to the Borrower or which have been acquired with Advances. In addition, EACH
LESSEE covenants that it has not, and that IT shall not at any time, use any
Advance to acquire or finance any inventory and/or receivable for itself, as a
part of the Trust Property or otherwise. THE AGENT ACKNOWLEDGES ITS OBLIGATIONS
PURSUANT TO SECTION 12.11 OF THE PARTICIPATION AGREEMENT WITH RESPECT TO THE
PRIOR SENTENCE."

 

PART 5

MISCELLANEOUS



5.1 This Amendment shall be effective upon satisfaction of the following
conditions precedent:



(a) execution and delivery of this Amendment by the parties hereto and execution
and delivery of such other documents, agreements or instruments deemed necessary
or advisable by the Agent;

(b) receipt by the Agent of a certificate of a secretary or an assistant
secretary of each Credit Party (in form and in substance reasonably satisfactory
to the Agent) certifying that a resolution has been adopted by such Credit
Party's Board of Directors approving and authorizing the execution, delivery,
and performance of this Amendment and certifying as to the incumbency of the
officer of the Credit Party executing this Amendment;



(c) receipt by the Agent of an officer's certificate of the Lessee certifying
that no Default or Event of Default shall have occurred and be continuing and
certifying that the representations and warranties of each Credit Party set
forth in the Participation Agreement are true and correct (except for any such
representations and warranties which relate solely to an earlier time);



(d) receipt by the PFG 1997 Agent of all amounts due and owing by the PFG 1997
Lessee and/or the PFG 1997 Owner Trustee in connection with the PFG 1997 Lease
Financing; and



(e) receipt by the appropriate parties of the fees and expenses incurred by the
Agent or otherwise incurred by Wachovia Bank, National Association (as successor
to First Union National Bank) (including without limitation legal fees and
expenses) in connection with (i) the negotiation, preparation, execution and
delivery of this Amendment, (ii) the transactions contemplated herein, (iii) any
of the other Operative Agreements and/or (iv) other transactions intended for
the Guarantor and/or its Affiliates.

5.2 Upon satisfaction of the conditions precedent described in Section 5.1,
(a) the amendment of the definition of "Construction Period Termination Date"
set forth in Section 1.3 shall be effective as of June 7, 2002, and (b) the
balance of this Amendment shall be effective as of the date such conditions
precedent are in fact satisfied.

5.3 Except as modified hereby, all of the terms and provisions of the Operative
Agreements (including Schedules and Exhibits) shall remain in full force and
effect.



5.4 The Credit Parties agree to pay all reasonable costs and expenses of the
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of
Moore & Van Allen, PLLC.



5.5 This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart.



5.6 This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with the laws of the State of North
Carolina.



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

PERFORMANCE FOOD GROUP COMPANY, as a Construction Agent and as a Lessee

By:

Name:

Title:

 

CARROLL COUNTY FOODS, INC. (as successor to CCF Acquisition, Inc.), as a
Construction Agent and as a Lessee

By:

Name:

Title:

 

HALE BROTHERS SUMMIT, INC., as a Construction Agent and as a Lessee

By:

Name:

Title:

 

VIRGINIA FOODSERVICE GROUP, INC., as a Construction Agent and as a Lessee

 

By:

Name:

Title:

 

 

[signature pages continued]

 

 

 

PERFORMANCE FOOD GROUP COMPANY, as the Guarantor

By:

Name:

Title:

 

 

[signature pages continued]

 

 

 

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (formerly known as First
Security Bank, National Association), not individually, except as expressly
stated herein, but solely as the Owner Trustee under the PFG Real Estate Trust
2000-1

By:

Name:

Title:

 

 

[signature pages continued]

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION (as successor to First Union National Bank),
as a Lender, as a Holder and as the Agent

By:

Name:

Title:

 

 

[signature pages continued]

 

 

 

BANK ONE, NA, as a Lender

(Main Office Chicago)

By:

Name:

Title:

 

 

[signature pages continued]

 

 

 

SUNTRUST BANK, as a Lender and as a Holder

By:

Name:

Title:

 

 

[signature pages end]

 

 

Exhibit A

Schedule 2.1

 

Tranche A Tranche B

Commitment Commitment   

Name and Address of Lenders

Amount/Percentage Amount/Percentage



Wachovia Bank, National Association $6,897,165.15 37.01% $4,840,115.90 100%

(as successor to First Union National Bank)

c/o Wachovia Securities, Inc.

301 South College Street, TW-17

Charlotte, North Carolina 28288-0174

Attention: Van Jones

Telephone: (704) 383-6787

Telecopy: (704) 383-8108

Bank One, NA $6,050,144.87 32.47% $0 0%

153 West 51st Street, 6th Floor

New York, New York 10019

Attention: Andrea S. Kantor

Telephone: (212) 373-1023

Telecopy: (212) 373-1180

SunTrust Bank $5,687,136.18 30.52% $0 0%

919 East Main Street

Richmond, Virginia 23219

Attention: Gray Key

Telephone: (804) 782-5237

Telecopy: (804) 782-5413

 

TOTAL $18,634,446.21 100% $4,840,115.90 100%

 

 

The Commitment of each Lender shall be subject to change in accordance with the
provisions of the Operative Agreements.

Exhibit B



SCHEDULE I



HOLDER COMMITMENTS



 

 

 

Name of Holder

Holder Commitment



Amount/Percentage



Wachovia Bank, National Association

(as successor to First Union National Bank)

c/o Wachovia Securities, Inc.

301 South College Street, TW-17

Charlotte, North Carolina 28288-0174

Attention: Van Jones

Telephone: (704) 383-6787

Telecopy: (704) 383-8108



$363,008.69 50%

SunTrust Bank

919 East Main Street

Richmond, Virginia 23219

Attention: Gray Key

Telephone: (804) 782-5237

Telecopy: (804) 782-5413

$363,008.69 50%

                   

TOTAL

$726,017.38 100%



 

 

The Holder Commitment of each Holder shall be subject to change in accordance
with the provisions of the Operative Agreements.

 

 